Case 2:18-cv-00325-GW-DFM Document 61 Filed 08/02/21 Page 1 of 1 Page ID #:2931

                                                                            O



                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  AMOS JACKSON,                            Case No. CV 18-00325-GW (DFM)

            Petitioner,                    Order Accepting Final Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

  U.S. DISTRICT COURT et al.,

            Respondents.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Final Report and Recommendation of the
  United States Magistrate Judge. Further, the Court has engaged in a de novo
  review of those portions of the Report and Recommendation to which
  objections have been made. The Court accepts the report, findings, and
  recommendations of the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition with prejudice.



  Date: August 2, 2021                       ___________________________
                                             GEORGE H. WU
                                             United States District Judge
